An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-358
                       NORTH CAROLINA COURT OF APPEALS

                            Filed: 16 September 2014


IN THE MATTER OF:

                                              Randolph County
                                              Nos. 12 JT 33-36
R.J.C.M., R.J.M.,
T.M.M., and J.R.M., Jr.



      Appeal by respondent from orders entered 18 November 2013

and 20 December 2013 by Judge James P. Hill in Randolph County

District Court.       Heard in the Court of Appeals 18 August 2014.


      No brief for petitioner-appellee Randolph County Department
      of Social Services.

      Edward Eldred Attorney at Law, PLLC, by Edward Eldred, for
      respondent-appellant.

      Cranfill Sumner & Hartzog LLP, by Kari R. Johnson, for
      guardian ad litem.


      HUNTER, Robert C., Judge.


      Respondent, the father of the juveniles R.J.C.M., R.J.M.,

T.M.M., and J.R.M., Jr., appeals from orders terminating his

parental rights.       After careful review, we affirm.

                                   Background
                                             -2-
      On   13    February     2012,        the    Randolph      County     Department        of

Social Services (“DSS”) filed petitions alleging that R.J.C.M.,

R.J.M., T.M.M., and J.R.M., Jr. were neglected and dependent

juveniles.           DSS   stated    that        respondent        and   the    mother      had

engaged in domestic violence in the presence of the juveniles;

the mother had left the juveniles alone in their home without

proper supervision on multiple occasions; and respondent and the

mother had cared for the juveniles while under the influence of

illegal    substances.            Additionally,          on   13    February        2012,   the

mother was admitted to the hospital due to suicidal ideations.

While in the hospital, she tested positive for benzodiazepines,

cocaine, marijuana, and methadone.                      Upon the mother’s admission

to   the   hospital,        the     juveniles          were    placed    with       relatives

because respondent admitted to DSS that he could not care for

the children.          The relatives, however, were unable to care for

the juveniles, and neither respondent nor the mother was able to

provide     alternative            child     care         arrangements          for     DSS’s

consideration.         The juveniles were taken into non-secure custody

and were subsequently adjudicated neglected and dependent.

      On 29 January 2013, the trial court ceased reunification

efforts.        On    22   March    2013,        DSS   filed    motions        to   terminate

respondent’s parental rights.                    On 18 November 2013, the trial
                                         -3-
court entered an adjudicatory order in which it determined that

grounds existed pursuant to N.C. Gen. Stat. § 7B-1111(a)(1),

(2), and (3) (2013) to terminate respondent’s parental rights.

The    trial   court     further   concluded       that      grounds    existed      to

terminate the mother’s parental rights.                     On 20 December 2013,

the    trial   court     entered   a     dispositional       order     in    which   it

concluded that it was in the best interests of the juveniles

that    respondent’s       and     the       mother’s       parental        rights   be

terminated.       The trial court therefore terminated their parental

rights.    Respondent appeals.

                                   Discussion

       Respondent’s      counsel       has     filed    a    no-merit        brief   on

respondent’s behalf in which he states that he has “conducted a

conscientious      and    thorough”      review    of   the    record       and   trial

transcript and was “unable to identify any issues of merit on

which to base an argument for relief.”                      Consequently, counsel

conceded that he could not in “good faith” argue that the trial

court     erred    in    terminating         respondent’s      parental        rights.

Pursuant to North Carolina Rule of Appellate Procedure 3.1(d),

he requests that this Court conduct an independent examination

of the case.         In accordance with Rule 3.1(d), counsel wrote

respondent a letter on 28 April 2014 advising him of counsel’s
                                          -4-
inability to find error, his filing of a “no-merit” brief, and

of respondent’s right to file his own arguments directly with

this Court within thirty days of the date of the filing of the

no-merit       brief.     Respondent       has   not   filed   his    own   written

arguments.

    In     addition      to   seeking     review    pursuant    to   Rule   3.1(d),

counsel directs our attention to potential issues with regard to

certain of the trial court’s conclusions that grounds existed to

terminate       respondent’s         parental    rights.       However,     counsel

acknowledges      that    any    one    ground   is    sufficient    to   terminate

respondent’s parental rights.               See In re Taylor, 97 N.C. App.
57, 64, 387 S.E.2d 230, 233-34 (1990) (noting that a finding of

any one of the separately enumerated grounds is sufficient to

support termination).            Counsel concedes that he cannot in good

faith argue that all three grounds found by the trial court to

support     termination         of     respondent’s     parental      rights    were

erroneous.

                                       Conclusion

    After carefully reviewing the transcript and record, we are

unable    to    find    any   possible     prejudicial     error     in   the   trial

court’s        orders    terminating       respondent’s        parental     rights.

Accordingly, we affirm.
                         -5-



AFFIRMED.

Judges DILLON and DAVIS concur.

Report per Rule 30(e).